    Case: 1:18-cv-03792 Document #: 56 Filed: 05/18/20 Page 1 of 2 PageID #:215




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MONTELL GRIFFIN, et. al.,                    )
                                             )       Case No. 18-CV-3792
       Plaintiffs,                           )
                                             )
       v.                                    )       Judge Martha Pacold
                                             )       Magistrate Judge M. David Weisman
COOK COUNTY MERIT BOARD,                     )
et al.,                                      )
                                             )
   Defendants.                               )

                                   JOINT STATUS REPORT

       NOW COME Defendants, Thomas J. Dart and the County of Cook, by their counsel,

Assistant State’s Attorney, Megan Honingford, and, Plaintiff Montell Griffin pursuant to the

Court’s Third Amended General Order 20-0012, and for their Joint Status Report, state as

follows:

       A) The case has been referred to Magistrate Judge Weisman for discovery. There is no

            closure date for discovery.

       B) Defendants’ Motion to Dismiss is fully briefed and pending before the court.

       C) The parties do not believe settlement is likely.

       D) The parties propose a discovery disclosure date of August 18, 2020.

       E) Not applicable.

       F) The parties do not request any action by the court at this time.

       G) The parties do not believe a status hearing is necessary at this time.


Dated: May 18, 2020                          Respectfully Submitted,
                                             KIMBERLY M. FOXX
                                             State’s Attorney of Cook County
                                      By:/s/ Megan M. Honingford
Case: 1:18-cv-03792 Document #: 56 Filed: 05/18/20 Page 2 of 2 PageID #:216




                                  Megan M. Honingford
                                  Assistant State’s Attorney
                                  Labor and Employment Section
                                  500 Richard J. Daley Center
                                  50 West Washington Ave.
                                  Chicago, IL 60602
                                  (312) 603-3630
                                  Megan.honingford@cookcountyil.gov
